In a family offense proceeding pursuant to Family Court Act article 8, Kent Robertson appeals from an order of protection of the Family Court, Dutchess County (Sammarco, J.), dated February 1, 2006, which, after a hearing and upon finding that he committed the family offense of harassment in the second degree made after a hearing, directed him, inter alia, to stay away from the petitioner until January 31, 2008.
Ordered that the order of protection is affirmed insofar as appealed from, with costs.
The Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record (see Matter of Phillips v Laland, 4 AD3d 529 [2004]; Matter of Bryan S., 286 AD2d 685 [2001]; Matter of Tibichrani v Debs, 230 AD2d 746 [1996]). The record supports the Family Court’s determination that, based on a preponderance of the credible evidence, the appellant committed the act constituting the family offense of harassment in the second degree, warranting the issuance of an order of protection against him (see Family Ct Act § 812 [1]; § 832; Penal Law § 240.26 [3]; Matter of Clarke v Clarke, 8 AD3d 375 [2004]; Mat*888ter of Dienes v Dienes, 240 AD2d 576 [1997]; Matter of Pesce v Pesce, 223 AD2d 647 [1996]; Matter of Rogers v Rogers, 161 AD2d 766 [1990]).
The appellant’s remaining contentions are without merit. Miller, J.E, Spolzino, Ritter and Dillon, JJ., concur.